UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 3, 2011 NGP CAPITAL RESOURCES COMPANY (Exact name of Registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) 814-00672 (Commission File Number) 20-1371499 (I.R.S. Employer Identification No.) 1221 McKinney Street, Suite 2975 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, including area code:(713) 752-0062 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On June 3, 2011, NGP Capital Resources Company, a Maryland corporation, issued a press release announcing that it has executed definitive agreements to sell all of its interests in Alden Resources, LLC and Gatliff Services, LLC.The transactions are expected to close in July 2011. The text of the press release is included as Exhibit 99.1 to this current report on Form 8-K. The information disclosed under this Item 7.01, including Exhibit 99.1 hereto, is being furnished and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and shall not be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Press Release dated June 3, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NGP Capital Resources Company By: /s/ Stephen K. Gardner Stephen K. Gardner President & Chief Executive Officer Date:June 3, 2011 EXHIBIT INDEX Exhibit No.Description Press Release dated June 3, 2011
